Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM InterCloud Systems, Inc. Shrewsbury, New Jersey We hereby consent to the use in the Prospectus constituting a part of this Amendment No.2 to Registration Statement of our report dated March 18, 2014, relating to the consolidated financial statementsof Integration Partners-NY Corporation, whichare incorporated by reference in that Prospectus. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP New York, New York June 27, 2014
